DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/584,925 filed 26 September 2019. Claims 21-40 pending. Claims 1-20 and 41-45 canceled.

Election/Restrictions
A preliminary amendment filed 26 September 2019 canceled claims 1-20 and claims 41-45. Thus, the election restriction requirement filed 28 October 2021 is moot and withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 26 September 2019, 05 August 2020, and 25 August 2020 are in compliance with the provisions of 37 
It is noted that the references not considered are related to the same cited document – US Patent Publication 2018/097430. It appears that applicant means to cite US Patent Publication 2018/0097430.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-27, 30, 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2007/0163819 to Richter et al (hereinafter referred to as .
Claim 21:
Regarding claim 21, Richter discloses:
A method comprising: controlling a motor generator unit (i.e., 32) to supply torque to or remove torque from a powertrain of a vehicle (i.e., [0029] discloses the control of motor unit 32), wherein the motor generator unit is part of an electric motor drive retrofit system that has been retrofitted into the vehicle (i.e., 30), wherein the vehicle includes an internal combustion engine (i.e., 14) and a transmission (i.e., 14), and wherein an amount of torque the motor generator unit supplies to or removes from the powertrain is determined based in part on a selected operating mode and on vehicle sensor information (i.e., [0029] discloses that controller 70 receives data from 22, and [0018] discloses that 22, which is and transmits information to controller 70, has sensor information and controls all modes of operation). 
Richter does not explicitly teach or render obvious:
Wherein the motor generator unit is clutchlessly coupled to the internal combustion engine.
Kshatriya discloses:
Wherein the motor generator unit is clutchlessly coupled to the internal combustion engine (i.e., Fig. 1B; column 5 lines 45-49 states “[a] shaft coupling (e.g., universal joint, collar, etc.), shown as a universal coupling 136, is provided between output shaft 126 and second output 120 to directly couple electric motor 104 to internal combustion engine 102.”)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the configuration of Kshatriya in the system of Richter for the benefit of a more compact system. Further, having the motor coupled to the engine allows for better assistance and more rapid response when assisting the engine. Finally, simply changing the location of a motor requires only routine skill in the art.
Richter also does not explicitly teach or render obvious:
Wherein the vehicle sensor information includes at least one of: a throttle position of the vehicle, and brake pressure information of the vehicle.
Kyle discloses:
Wherein the vehicle sensor information includes at least one of: a throttle position of the vehicle, and brake pressure information of the vehicle (i.e., [0036] discloses “[t]he controller receives a variety of input signals representative of the operational status of the vehicle. These may include throttle position and brake pedal position signals […]”)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the sensors of Kyle in the system of Richter for the benefit of a more robust hybrid system. Traditional hybrid systems rely on a variety of sensors, including throttle position and brake pedal position to determine how to control both the engine and electric motor. Further, simply adding additional well-known sensors requires routine skill in the art.
Claim 22:
Regarding claim 22, Richter further discloses:
Further comprising: receiving vehicle sensor information onto a vehicle control unit (i.e., 70), wherein the vehicle control unit is part of the electric motor drive retrofit system (i.e., Fig. 3 shows 70 as part of 30).
Claim 23:
Regarding claim 23, Richter discloses:
Wherein the vehicle sensor information is provided by an engine control unit of the vehicle, and wherein the controlling is performed without the engine control unit receiving communications from the vehicle control unit (i.e., [0028] discloses “[i]n this embodiment, referred to herein as a "Listen-only Mode", hybrid controller 70 is connected to engine controller 22.” Paragraph [0029] further discloses “[a]s such, data is extracted from OBD port 72 and transmitted to hybrid controller 70 via a communications bus 74. Hybrid controller 70 utilizes this received information, and any additional information provided from sensors installed with the hybrid control system [.]” Thus, information is only extract from 22 and sent to 70, with no data transmitted from 70 to 22.)
Examiner’s Note:
Fig. 5 shows an embodiment is referred to as “Control Mode” at [0031] This is an alternate embodiment. Fig. 3 is representative of the paragraphs referenced above.
Claim 24:
Regarding claim 24, Richter discloses:
Wherein the electric motor drive retrofit system includes an energy storage device (i.e., 36), wherein the vehicle sensor information includes system temperatures (i.e., [0018] discloses that temperature sensors can be included in the system sensors). 
Richter does not explicitly teach or render obvious:
Wherein the amount of torque the motor generator unit supplies to or removes from the powertrain is limited based 2Inventors: Moreland et al.on at least one of a state of charge of the energy storage device or system temperatures.
Kshatriya discloses:
Wherein the amount of torque the motor generator unit supplies to or removes from the powertrain is limited based 2Inventors: Moreland et al.on at least one of a state of charge of the energy storage device or system temperatures (column 6 line 65 – 7 discloses “[m]otor controller 254 may be configured to receive various inputs from the engine, energy storage devices 253, and/or other components of the vehicle. The inputs may include digital inputs 250 (e.g., brake, hand brake, clutch, reverse, air conditioning, ignition, mode selection, such as economy or power, etc.), modulated and/or encoded inputs 251 (e.g., vehicle speed sensor, engine speed sensor, encoders, etc.), analog inputs 252 (e.g., motor temperature, engine temperature, temperature for energy storage device(s), throttle position, manifold pressure, brake position, etc.), and/or other types of inputs.” Further, column 12, lines 15-19 disclose “[i]n other embodiments, the duration of the pulse (e.g., the amount of time the current and/or torque is greater than the continuous rating) may be limited by the temperature of the motor. For example, the motor controller may be configured to shorten the duration of a pulse or cut off a pulse if a motor temperature input indicates that the motor is approaching a temperature threshold (e.g., a temperature at which the motor may be damaged.” Thus, motor control is limited by system temperatures).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the configuration of Kshatriya in the system of Richter for the benefit of a more robust system. Ensuring that the system is operating within a preferred range that avoids catastrophic failure of the electric motor creates a more robust system.
Claim 25:
Regarding claim 25, Richter discloses:
Further comprising: controlling the motor generator unit to decrease the amount of torque supplied to the powertrain over a period of time, wherein during the period of time, the internal combustion engine supplies torque to the powertrain required to maintain vehicle speed (i.e., at least Fig. 4 shows how the motor assists the engine to reduce the amount of engine torque required to maintain vehicle speed over time, while the engine still outputs torque).
Claim 26:
Regarding claim 26, Richter does not explicitly disclose:
Wherein the amount of torque the motor generator unit supplies to or removes from the powertrain is based in part on location information of the vehicle.
Kyle discloses:
Wherein the amount of torque the motor generator unit supplies to or removes from the powertrain is based in part on location information of the vehicle (i.e., [0036] discloses “[v]ehicle highway routes including highway features such as terrain, stopping points and the like may also be added to the controller/computer and/or this data may be provided and/or in conjunction with other relevant data from a GPS satellite and/or other providers of such information. The controller provides control outputs for various systems of the vehicle, including a switch control signal to energize and deenergize the motor portion of the motor/generator 44[.]”).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the sensors of Kyle in the system of Richter for the benefit of a more robust hybrid system. Further, simply adding additional well-known sensors requires routine skill in the art.
Claim 27:
Regarding claim 27, Richter does not explicitly disclose:
Wherein the vehicle sensor information includes gear setting information, and wherein the amount of torque the motor generator unit supplies to or removes from the powertrain is based in part on the gear setting thereby avoiding a powertrain overstress condition.
Kshatriya discloses:
Wherein the vehicle sensor information includes gear setting information, and wherein the amount of torque the motor generator unit supplies to or removes from the powertrain is based in part on the gear setting thereby avoiding a i.e., column 7, lines 51-55 disclose The motor controller may receive inputs from one or more sensors for use in monitoring operating conditions of the engine, such as a vehicle speed sensor, an engine speed (e.g., rotational speed) sensor, a throttle position, a gear position, etc.).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the system of Kshatriya in the system of Richter for the benefit of a more robust hybrid system. 
Examiner’s Note:
	The specification lacks any specific definition regarding “gear setting.” Further, the only instance of avoiding powertrain overstress condition is in claim 27. The system of Richter by its nature avoids overstress conditions because it is designed as a system that uses an electric motor to assist an engine, thus, and reduce the stress on the powertrain.
Claim 30:
Regarding claim 30, Richter does not explicitly disclose:
Wherein the amount of torque the motor generator unit supplies to or removes from the powertrain is based on optimizing fuel economy.
Kshatriya discloses:
Wherein the amount of torque the motor generator unit supplies to or removes from the powertrain is based on optimizing fuel economy. (i.e., Column 3, lines 49-52 states “[t]he addition of hybrid drive system 100 to a vehicle is intended to improve fuel economy, emission rates and/or vehicle power in comparison to the same vehicle operating without hybrid drive system 100.” Column 5, lines 15-18 states “[t]he assistance of electric motor 104 may help move the operation of internal combustion engine 102 into a more efficient operating zone, resulting in lower emissions, increased fuel economy, etc.” Column 15, lines 29-32 states “[a] vehicle that utilizes selective assistance from a motor, as described herein according to various exemplary embodiments, may achieve substantial reductions in emissions and/or increases in fuel economy.” Thus, the system of Kshatriya by its nature is designed to control the system based on optimizing fuel economy)
It would be obvious to use the system of Kshatriya in the system of Richter for the benefit hybrid control based on fuel economy. Additionally, the teachings of Kshatriya apply to any hybrid system where the electric motor is assisting the engine. Since Richter is also a system with a motor that assists the engine, the configuration of Richter is also based on optimizing fuel economy.
Claim 33:
Regarding claim 33, Richter discloses:
A non-transitory computer readable medium comprising stored instructions, wherein when the instructions are executed by a processor (i.e.,  70 is a hybrid controller) cause the processor to: control a motor generator unit (i.e., 32) to transfer torque between a powertrain of a vehicle and the motor generator unit (i.e., [0029] discloses the control of motor unit 32), wherein the motor generator unit is part of a hybrid retrofit system that has been retrofitted into the (i.e., 30), wherein the vehicle has an internal combustion engine (i.e., 14)  and a transmission (i.e., 14), and wherein how torque is transferred between the motor generator unit and the powertrain is determined based in part on a selected operating mode and on vehicle sensor information (i.e., [0029] discloses that controller 70 receives data from 22, and [0018] discloses that 22, which is and transmits information to controller 70, has sensor information and controls all modes of operation).
Richter does not explicitly teach or render obvious:
wherein the motor generator unit is directly coupled to the internal combustion engine
Kshatriya discloses:
Wherein the motor generator unit is directly coupled to the internal combustion engine (i.e., Fig. 1B; column 5 lines 45-49 states “[a] shaft coupling (e.g., universal joint, collar, etc.), shown as a universal coupling 136, is provided between output shaft 126 and second output 120 to directly couple electric motor 104 to internal combustion engine 102.”)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the configuration of Kshatriya in the system of Richter for the benefit of a more compact system. Further, having the motor coupled to the engine allows for better assistance and more rapid response when assisting the engine. Finally, simply changing the location of a motor requires only routine skill in the art.
Richter also does not explicitly teach or render obvious:
Wherein the vehicle sensor information includes at least one of: a throttle position of the vehicle, and brake pressure information of the vehicle.
Kyle discloses:
Wherein the vehicle sensor information includes at least one of: a throttle position of the vehicle, and brake pressure information of the vehicle (i.e., [0036] discloses “[t]he controller receives a variety of input signals representative of the operational status of the vehicle. These may include throttle position and brake pedal position signals […]”)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the sensors of Kyle in the system of Richter for the benefit of a more robust hybrid system. Traditional hybrid systems rely on a variety of sensors, including throttle position and brake pedal position to determine how to control both the engine chargeand electric motor. Further, simply adding additional well-known sensors requires routine skill in the art.
Claim 34:
Regarding claim 34, Richter further discloses:
Wherein when the instructions are executed by the processor, also cause the processor to: receive vehicle sensor information onto a vehicle control unit (i.e., 70), wherein the vehicle control unit is part of the hybrid retrofit system (i.e., Fig. 3 shows 70 as part of 30).
Claim 35:
Regarding claim 35, Richter fails to explicitly disclose:
Wherein torque is transferred between the motor generator unit and the powertrain based on: a state of charge of an energy storage device, motor temperature of the vehicle, location information of the vehicle, a gear setting of the vehicle, and a optimizing fuel economy. 
Kshatriya discloses:
a state of charge of an energy storage device (i.e., column 6 lines 59-64 states “energy management module 266, alone or in combination with motor control module 268, may be configured to change the control signals provided to motor 260 based on the available charge in energy storage devices 253 and/or other vehicle operating conditions.” Thus, motor control is based on state of charge)
motor temperature of the vehicle (i.e., column 6 line 65 – 7 discloses “[m]otor controller 254 may be configured to receive various inputs from the engine, energy storage devices 253, and/or other components of the vehicle. The inputs may include digital inputs 250 (e.g., brake, hand brake, clutch, reverse, air conditioning, ignition, mode selection, such as economy or power, etc.), modulated and/or encoded inputs 251 (e.g., vehicle speed sensor, engine speed sensor, encoders, etc.), analog inputs 252 (e.g., motor temperature, engine temperature, temperature for energy storage device(s), throttle position, manifold pressure, brake position, etc.), and/or other types of inputs.” Further, column 12, lines 15-19 disclose “[i]n other embodiments, the duration of the pulse (e.g., the amount of time the current and/or torque is greater than the continuous rating) may be limited by the temperature of the motor. For example, the motor controller may be configured to shorten the duration of a pulse or cut off a pulse if a motor temperature input indicates that the motor is approaching a temperature threshold (e.g., a temperature at which the motor may be damaged.” Thus, motor control is limited by system temperatures and state of charge).
gear setting (i.e., column 7, lines 51-55 disclose “The motor controller may receive inputs from one or more sensors for use in monitoring operating conditions of the engine, such as a vehicle speed sensor, an engine speed (e.g., rotational speed) sensor, a throttle position, a gear position, etc.).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the configuration of Kshatriya in the system of Richter for the benefit of a more robust system. Ensuring that the system is operating within a preferred range that avoids catastrophic failure of the electric motor creates a more robust system.
Richter further fails to explicitly disclose:
location information of the vehicle
Kyle discloses: 
location information of the vehicle (i.e., [0036] discloses “[v]ehicle highway routes including highway features such as terrain, stopping points and the like may also be added to the controller/computer and/or this data may be provided and/or in conjunction with other relevant data from a GPS satellite and/or other providers of such information. The controller provides control outputs for various systems of the vehicle, including a switch control signal to energize and deenergize the motor portion of the motor/generator 44[.]”)
optimizing fuel economy (i.e., Column 3, lines 49-52 states “[t]he addition of hybrid drive system 100 to a vehicle is intended to improve fuel economy, emission rates and/or vehicle power in comparison to the same vehicle operating without hybrid drive system 100.” Column 5, lines 15-18 states “[t]he assistance of electric motor 104 may help move the operation of internal combustion engine 102 into a more efficient operating zone, resulting in lower emissions, increased fuel economy, etc.” Column 15, lines 29-32 states “[a] vehicle that utilizes selective assistance from a motor, as described herein according to various exemplary embodiments, may achieve substantial reductions in emissions and/or increases in fuel economy.” Thus, the system of Kshatriya by its nature is designed to control the system based on optimizing fuel economy)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the sensors of Kyle in the system of Richter for the benefit of a more robust hybrid system. Further, simply adding additional well-known sensors requires routine skill in the art.
Claim 36:
Regarding claim 36, Richter discloses:
Wherein control of the motor generator unit is performed without interfering with normal operation of 1 or more engine control units of the vehicle. (i.e., [0028] discloses “[i]n this embodiment, referred to herein as a "Listen-only Mode", hybrid controller 70 is connected to engine controller 22.” Paragraph [0029] further discloses “[a]s such, data is extracted from OBD port 72 and transmitted to hybrid controller 70 via a communications bus 74. Hybrid controller 70 utilizes this received information, and any additional information provided from sensors installed with the hybrid control system [.]” Thus, information is only extract from 22 and sent to 70, with no data transmitted from 70 to 22.)
Examiner’s Note:
Fig. 5 shows an embodiment is referred to as “Control Mode” at [0031] This is an alternate embodiment. Fig. 3 is representative of the paragraphs referenced above.
Claim 37:
Regarding claim 37, Richter discloses:
A method comprising: loading instructions on a memory of a vehicle control unit (i.e., 70, also [0029] discloses operation of the controller which involves taking inputs and determining and output command): wherein vehicle control unit is part of a hybrid retrofit system that includes a motor generator unit (i.e., 30), wherein when the hybrid retrofit system is retrofitted onto a vehicle having an internal combustion engine (i.e., 14) and a transmission (i.e., 14), wherein execution of the instructions by a processor cause the motor generator unit to transfer torque between the input of the transmission and the motor generator unit based in part on a selected operating mode and on vehicle sensor information (i.e., [0029] discloses that controller 70 receives data from 22, and [0018] discloses that 22, which is and transmits information to controller 70, has sensor information and controls all modes of operation).
Richter does not explicitly teach or render obvious:
the motor generator unit maintains a direct coupling to the internal combustion engine.
Kshatriya discloses:
the motor generator unit maintains a direct coupling to the internal combustion engine. (i.e., Fig. 1B; column 5 lines 45-49 states “[a] shaft coupling (e.g., universal joint, collar, etc.), shown as a universal coupling 136, is provided between output shaft 126 and second output 120 to directly couple electric motor 104 to internal combustion engine 102.”)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the configuration of Kshatriya in the system of Richter for the benefit of a more compact system. Further, having the motor coupled to the engine allows for better assistance and more rapid response when assisting the engine. Finally, simply changing the location of a motor requires only routine skill in the art.
Richter also does not explicitly teach or render obvious:
Wherein the vehicle sensor information includes at least one of: a throttle position of the vehicle, and brake pressure information of the vehicle.
Kyle discloses:
Wherein the vehicle sensor information includes at least one of: a throttle position of the vehicle, and brake pressure information of the vehicle (i.e., [0036] discloses “[t]he controller receives a variety of input signals representative of the operational status of the vehicle. These may include throttle position and brake pedal position signals […]”)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the sensors of Kyle in the system of Richter for the benefit of a more robust hybrid system. Traditional hybrid systems rely on a variety of sensors, including throttle position and brake pedal position to determine how to control both the engine and electric motor. Further, simply adding additional well-known sensors requires routine skill in the art.
Claim 38:
Regarding claim 38, Richter further discloses:
Wherein execution of the instructions by the processor also cause vehicle sensor information to be received onto the vehicle control unit (i.e., both 22 and 70 are control systems that each contain a form of processor. The claim does not indicate what processor, only that a processor is involved. Thus, the use of any processor in either 22 or 70 meets this limitation. Since both controllers are involved in the execution of motor control then the limitation is met).
Claim 39:
Regarding claim 39, Richter further discloses:
Wherein control of the motor generator unit is performed without interfering with normal operation of any engine control unit of the vehicle. (i.e., [0028] discloses “[i]n this embodiment, referred to herein as a "Listen-only Mode", hybrid controller 70 is connected to engine controller 22.” Paragraph [0029] further discloses “[a]s such, data is extracted from OBD port 72 and transmitted to hybrid controller 70 via a communications bus 74. Hybrid controller 70 utilizes this received information, and any additional information provided from sensors installed with the hybrid control system [.]” Thus, information is only extract from 22 and sent to 70, with no data transmitted from 70 to 22.)
Examiner’s Note:
Fig. 5 shows an embodiment is referred to as “Control Mode” at [0031] This is an alternate embodiment. Fig. 3 is representative of the paragraphs referenced above.
Claim 40:
Regarding claim 40, Richter fails to explicitly disclose:
Wherein torque is transferred between the motor generator unit and the input of the transmission based on: a state of charge of an energy storage device, motor temperature of the vehicle, location information of the vehicle, a gear setting of the vehicle, and optimizing fuel economy. 
Kshatriya discloses:
a state of charge of an energy storage device (i.e., column 6 lines 59-64 states “energy management module 266, alone or in combination with motor control module 268, may be configured to change the control signals provided to motor 260 based on the available charge in energy storage devices 253 and/or other vehicle operating conditions.” Thus, motor control is based on state of charge)
motor temperature of the vehicle (i.e., column 6 line 65 – 7 discloses “[m]otor controller 254 may be configured to receive various inputs from the engine, energy storage devices 253, and/or other components of the vehicle. The inputs may include digital inputs 250 (e.g., brake, hand brake, clutch, reverse, air conditioning, ignition, mode selection, such as economy or power, etc.), modulated and/or encoded inputs 251 (e.g., vehicle speed sensor, engine speed sensor, encoders, etc.), analog inputs 252 (e.g., motor temperature, engine temperature, temperature for energy storage device(s), throttle position, manifold pressure, brake position, etc.), and/or other types of inputs.” Further, column 12, lines 15-19 disclose “[i]n other embodiments, the duration of the pulse (e.g., the amount of time the current and/or torque is greater than the continuous rating) may be limited by the temperature of the motor. For example, the motor controller may be configured to shorten the duration of a pulse or cut off a pulse if a motor temperature input indicates that the motor is approaching a temperature threshold (e.g., a temperature at which the motor may be damaged.” Thus, motor control is limited by system temperatures and state of charge).
gear setting (i.e., column 7, lines 51-55 disclose “The motor controller may receive inputs from one or more sensors for use in monitoring operating conditions of the engine, such as a vehicle speed sensor, an engine speed (e.g., rotational speed) sensor, a throttle position, a gear position, etc.).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the configuration of Kshatriya in the system of Richter for the benefit of a more robust system. Ensuring that the system is operating within a preferred range that avoids catastrophic failure of the electric motor creates a more robust system.
Richter further fails to explicitly disclose:
location information of the vehicle
Kyle discloses: 
location information of the vehicle (i.e., [0036] discloses “[v]ehicle highway routes including highway features such as terrain, stopping points and the like may also be added to the controller/computer and/or this data may be provided and/or in conjunction with other relevant data from a GPS satellite and/or other providers of such information. The controller provides control outputs for various systems of the vehicle, including a switch control signal to energize and deenergize the motor portion of the motor/generator 44[.]”)
optimizing fuel economy (i.e., Column 3, lines 49-52 states “[t]he addition of hybrid drive system 100 to a vehicle is intended to improve fuel economy, emission rates and/or vehicle power in comparison to the same vehicle operating without hybrid drive system 100.” Column 5, lines 15-18 states “[t]he assistance of electric motor 104 may help move the operation of internal combustion engine 102 into a more efficient operating zone, resulting in lower emissions, increased fuel economy, etc.” Column 15, lines 29-32 states “[a] vehicle that utilizes selective assistance from a motor, as described herein according to various exemplary embodiments, may achieve substantial reductions in emissions and/or increases in fuel economy.” Thus, the system of Kshatriya by its nature is designed to control the system based on optimizing fuel economy)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the sensors of Kyle in the system of Richter for the benefit of a more robust hybrid system. Further, simply adding additional well-known sensors requires routine skill in the art.

Allowable Subject Matter
Claims 28, 29, 31, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2011/0083918, 2011/0083919, 2011/0083309, 2011/0087391, 2011/0087390 each teach a hybrid system similar to the applied prior art, but the applied reference is the best applicable art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID J HLAVKA/Primary Examiner, Art Unit 3659